366 S.W.3d 88 (2012)
STATE of Missouri, Respondent,
v.
Byron G. WARE, Appellant.
No. ED 97101.
Missouri Court of Appeals, Eastern District, Division Two.
May 9, 2012.
*89 Bernard F. Edwards, Jr., St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The defendant, Byron Ware, appeals the judgment entered by the Circuit Court of St. Louis County following his conviction by a jury for driving while intoxicated. The defendant was found to be an aggravated offender with three prior alcohol-related traffic offenses, and the trial court sentenced him to a seven-year term of imprisonment for class-C felony DWI. Finding no plain error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 30.25(b).